Citation Nr: 1419317	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-46 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, right knee, claimed as right leg arthritis.

2.  Entitlement to service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran had active service from November 1963 to November 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Historically, in a March 2005 Board decision, service connection for bronchial asthma was denied.  Where a claim has been finally denied, the question of whether new and material evidence has been received to reopen the claim is a threshold question that must be addressed by the Board upon de novo review before reviewing the merits of the claim.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In the instant January 2010 claim, the Veteran indicated that he was seeking service connection for hay fever, rhinitis, and sinusitis.  He did not indicate that he was trying to reopen the prior claim for bronchial asthma.  As the Veteran continues to seek compensation for a disability, to include respiratory symptoms, the question arises as to whether this is a continuation of the previous claim, under a new theory of entitlement, or whether it is a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim based on a distinctly and properly diagnosed disease or injury is a separate and distinct claim); cf. Roebuck v. Nicholson, 20 Vet. App. 307   (2006) (multiple theories of entitlement for the same disability constitute the same claim).

The Board has determined that the Veteran's January 2010 application for service connection for hay fever, rhinitis, and sinusitis constitutes an original claim.  The Veteran seeks service connection for breathing problems including hay fever, rhinitis, and sinusitis. The medical evidence reflects several diagnoses, including upper respiratory infection (URI), and rhinitis during his period of service.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, this issue on appeal is recharacterized as service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis.

The issue of entitlement to service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if any action is required on his behalf.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

A disorder manifested by arthritis, right leg, to include right knee, degenerative joint disease (DJD) was not manifested during the Veteran's active service or for many years after service, nor does the evidence otherwise show a relationship to service or to a service connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for arthritis, right leg, to include right knee, DJD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In January and February 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a full reading of the claims file, provide rationale for the opinions, and rely on and cite to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).   

In sum, neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claim and the Board is also unaware of any such outstanding evidence or information. Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

I.  Principles of Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).


II. Factual Background 

A review of the service treatment records shows that the Veteran was treated in July 1964 for a fracture of the right distal fibula shaft.  He was kicked in the shin while playing sports.  X-ray revealed a transverse fracture, displaced, distal quarter right fibula.  He was treated with a cast and crutches.  He reinjured the leg in March 1965 while playing basketball.  At that time, he was treated with an Ace bandage and he was returned to duty.  

In the October 1965 separation examination the Veteran reported a history of breaking his right leg.  He was found qualified for separation.

The Veteran's service treatment records contain no findings attributed to arthritis, right leg.   

Post service in January 2002, the Veteran underwent VA bone examination.  He reported that he sustained a right leg fracture playing ball in service.  Examination revealed good alignment, pedal pulse, and a normal foot/ankle contour. There was enlargement of the fibula, 3-4 inches proximal to the ankle joint.  The right foot/ankle appeared to operate normally.  Physical examination did not suggest that the ankle joint was involved in the fracture injury.

The instant claim was received in January 2010.
  
In a February 2010 VA examination X-rays revealed an old healed fracture, right distal 3rd, fibula with a callus formation.  No acute fracture was noted.  In addition, no right knee joint involvement or ankylosis was noted.

In a March 2010 VA joints examination, the Veteran reported problems with the right ankle since his service injury.  The assessment was right distal fibula fracture, healed, with complaints of ankle pain. There was no radiographic evidence of arthritic/degenerative joint disease.  The examiner noted that by definition arthritis could not occur in a leg.  Rather, arthritis occurs in the joints.  The leg is not a joint, and there was no evidence of right ankle arthritis. 

In an October 2012 VA joints examination, the examiner noted the Veteran was seeking service connection for a right knee disorder secondary to the right distal fibula fracture or as being aggravated by it.  The Veteran first reported right knee pain in 2005-2006.  

The examiner noted that the Veteran had right knee degenerative joint disease (DJD).  The examiner noted no evidence of complaint or treatment for the right knee during service.  There was no complaints or abnormalities related to the right knee noted in any examination, or proximately to discharge from service.  Based on a review of the data the examiner opined that the right knee DJD was not directly related to service.  He added that:

There was nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature that demonstrates that a well healed distal fibula fracture in the remote past will cause degenerative changes in the ipsilateral knee joint.  It is this examiner's opinion that the right knee condition is not secondary to the right distal fibula fracture.

There is no evidence of aggravation of the right knee degenerative joint disease secondary to the right distal fibula fracture.  It is this examiner's opinion that the right knee condition has not been aggravated per VA purposes by the right distal fibula fracture.

IV. Analysis

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).

The Board notes that the only disability for which the Veteran is seeking service connection that would be considered a chronic disability is arthritis of the right leg. 38 C.F.R. § 3.309(a). 

Arthritis of the right leg has not been shown within one year of service.  As noted, the Veteran's separation examination was normal.  The first evidence of arthritis of the right leg was a diagnosis of DJD, right knee made 4 decades after service (2005-2006).  Consequently, service connection cannot be granted on a presumptive basis. 

Direct service connection

The first element of a current disability has been shown for DJD, right knee.  Nonetheless, his claim would fail because the second and third elements of service connection; in-service incurrence or aggravation; and a nexus between the claimed in-service disease or injury and the present disability have not been met. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  However, in Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that § 3.303(b) applies only to listed chronic diseases. 

In support of his claims of service connection, the Veteran has, at times, stated that his alleged disability has been continuous since service.  In this regard, he is competent to describe symptoms of right leg pain. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

In this case, service connection is already in effect for residuals of a fractures right fibula.  To the extent that he is claiming to have experienced right leg symptomatology since service, he is not competent to determine that his observed symptoms are attributed to arthritis versus his already service-connected fibula fracture residuals.  Thus, reports of continuous symptoms in this case are not probative as to the continuity of the claimed disorder, and thus, even under Walker, an award of service connection is not warranted based on continuity here.

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current disability is related to active service, then an award of service connection would be appropriate.  In this case, the Veteran has submitted no competent medical nexus opinions that would link any current arthritis, right leg diagnoses to service or to his service connected residuals, fracture distal fibula.  The opinions of record, obtained following a review of the record and a physical evaluation of the Veteran, find against such a relationship.

The Veteran himself believes that his current arthritis, right knee disability should be service-connected.  However, while he is competent to describe symptoms, the Board finds his statements to lack credibility.  Even if he sustained injuries to the right knee during service (1963-65) and the service treatment records failed to note the injury, it simply is not likely that any right knee symptoms could have been experienced by the Veteran over the course of his two years in service without some medical evidence of treatment, especially in light of the documented injury, and treatment for his right distal fibula fracture.  The Board notes that there is no gap in the service treatment records that would suggest that any records are missing. 

The Board finds that with no evidence of arthritis, right knee in the service treatment records and without a competent medical opinion linking arthritis, right knee to service or to the service connected residual, fracture, right distal fibula, the preponderance of the evidence weighs against the claim. 
As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER
Service connection for arthritis of the right knee is denied. 

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  Further development is necessary for a fair adjudication of the claim of service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis.

A review of the service treatment  records shows that on medical examination performed for induction purposes in July 1963, the Veteran reported a history of respiratory conditions including, sinusitis, hay fever, asthma, and chronic cough.  The Veteran's lungs and chest were listed as normal, and he was found qualified for induction. 

In service treatment records from March to May 1964, the Veteran reported difficulty breathing and stated that he had asthma for some time.  On examination, he was found to have an upper respiratory infection (URI).  He was diagnosed with rhinitis and pharyngitis.  

Service notes from April 1965 reveal complaints of dyspnea. Approximately two weeks later, he complained of pain in his throat, chest and lungs.  Upon examination, his heart, throat, chest and lungs were all found to be within the normal limits. 

In September 1965 the Veteran complained of a chest cold and difficulty breathing.  He was treated for a cough. 

In the October 1965 separation examination the Veteran reported a history of respiratory conditions including, sinusitis, hay fever, asthma, and shortness of breath.   The veteran's lungs and chest were listed as normal, and he was found qualified for separation. 

Available evidence does not show that the Veteran received any treatment for respiratory symptoms following separation from service until 1998.  The Veteran testified in a hearing before the Board in February 2004 that he first sought treatment from the VA for his respiratory symptoms in 1966 and that he continued to receive treatment from the VA throughout the 1970s.  He further testified, however, that his treatment records from these periods had been lost. 

In furtherance of his claim, the Veteran reported in July 2001 that he was hospitalized at Baylor Medical Center for an asthma attack in May 1998, and that he had received private treatment for bronchial asthma from the Maynard Clinic from September 2000 to July 2000.  The Veteran also reported that he had received treatment for asthma at a VA outpatient clinic in Dallas, Texas for "many years." The Veteran additionally stated that his mother had always had asthma and that since his asthma attack in 1965 she had treated him with her medications. 

May 1998 records received from Baylor Medical Center show that the Veteran exhibited symptoms including shortness of breath, wheezing, and a cough, and he was treated for asthma.  Treatment records dated from September 2000 show that he was again treated for asthma.  

In October 2002, the RO received a letter from D. A. Maynard, D.O., which was dated in November 2000 that stated that he had been treating the Veteran since July 2000 for COPD and allergic rhinitis, among other things. 

The Veteran underwent VA examination in January 2002.  He stated that he experienced his first asthma attack in Hawaii in 1964-1965.  He still had frequent asthma attacks which were less severe since he had been taking medications on a regular basis.  Examination of the lungs revealed a few rales and rhonchi at the bases but they were mostly clear.  The impression was that the Veteran had true bronchial asthma, mild to moderately severe.   

A VA examination in August 2003 yielded an impression of chronic bronchial asthma, which was currently controlled with prescribed inhalers.  It was noted that the service treatment records did not reflect a diagnosis of asthma.  The examiner opined that asthma had historically developed since that time. 

As previously noted, in March 2005 the Board denied a claim for bronchial asthma, but did not address any other respiratory conditions.  The current claim received in January 2010 is for service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis.

An October 2008 ENT consult noted a 5 month history of sinus problems.  He complained of an inability to breathe through his nose; and, maxillary/frontal sinus pressure.  A repeat CT of the sinuses in December 2008 noted significant residual maxillary and patchy bilateral ethmoid sinus pressure.

In a March 2010 VA examination, the examiner noted that review revealed the Veteran had been treated on one occasion in service for an upper respiratory tract infection/rhinitis/sinusitis. He was asked to provide an opinion as to whether there might be a current disability regarding sinusitis, rhinitis, hay fever, and if so whether it might be related to the one time treatment in service for upper respiratory tract infection/rhinitis/sinusitis.  The examiner noted that he could find no evidence of chronic allergic rhinitis incurred while on active duty.  Allergic problems were noted by the Veteran prior to enlistment, but there was no evidence that this progressed while in service.  He was treated for, "the usual URI's a couple of times while on active duty."  There was no evidence of any chronic ENT problems incurred in active duty.  "Therefore, it is my opinion, that it is less likely than not that the current allergic rhinitis might be related to military service, including less likely than not related to any treatment on active duty."

The VA examiner opined that the Veteran did not incur any chronic ear, nose, or throat problems on active duty.  The VA examiner opined that the veteran's allergic rhinitis was not related to service or any treatment therein.  He did not address all of the Veteran's respiratory symptoms.  

The Board notes that a medical opinion with respect to whether the Veteran's respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, if found to have clearly and unmistakably preexisted his service, or was aggravated as a result of his active service is absent from the record. 

Accordingly, remand is necessary to obtain such medical opinion. 

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities since March 2010.  The Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file. In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

On remand, the Veteran should be provided with legally adequate notice concerning how to substantiate a claim of entitlement to service connection based on aggravation of a pre-existing condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA notice letter informing him of the requirements for substantiating a claim of entitlement to service connection for a respiratory disability based on aggravation of a pre-existing condition by military service.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed respiratory disability since March 2010.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA. 

3.  Associate with the claims folder or Virtual VA all treatment records for respiratory disorders from the North Texas VA Health Care System dated from March 2010. 

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of all respiratory disability, to include hay fever, allergic rhinitis and sinusitis. 

It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The Veteran had active service from November 1963 to November 1965, including service in Hawaii.

The examiner should respond to the following: 

a) Please identify all respiratory disabilities, to include hay fever, allergic rhinitis and sinusitis (consideration should be given to the diagnoses reflected in the treatment records); for each disability, state whether such clearly and unmistakably preexisted active service.

b) Did any pre-existing hay fever, allergic rhinitis, sinusitis, or other disability undergo a permanent increase in disability during any period of the Veteran's active service?  If so, does the record contain clear and unmistakable evidence that the worsening was due to the natural progression of the disease?

c) If hay fever is not found to have preexisted service, is it at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service, to include the Veteran's period of active service in Hawaii;

c) If allergic rhinitis is not found to have preexisted service, is it at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service, to include the Veteran's period of active service in Hawaii;

d)  If sinusitis is not found to have preexisted service, is it at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service, to include the Veteran's periods of active service in Hawaii;

e) If any other identified respiratory disability is not found to have preexisted service, is it at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service, to include the Veteran's periods of active service in Hawaii;

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, private medical evidence, VA outpatient treatment records, and lay statements of the Veteran. 

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

5. If any of the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued. The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


